LEHAN, Judge.
In these consolidated cases defendants appeal from their convictions for dealing in stolen property. Finding no merit in their contentions on appeal, we affirm.
The state cross-appeals from the trial court’s downward departure from the sentencing guidelines. The trial court’s reasons for the departure were inadequate. They were not reduced to writing. State v. Jackson, 478 So.2d 1054 (Fla.1985). Also, the reasons orally given were invalid. As to the first reason, see Williams v. State, 492 So.2d 1308 (Fla.1986). The second reason was that by imposing probation instead of the prison sentence recommended by the guidelines, the trial court would have more control over defendants. This reason seems basically no more than a disagreement with the guidelines, which is proscribed by Williams as a reason for departure.
The convictions are affirmed. The causes are remanded for resentencing within the guidelines recommended range.
DANAHY, C.J., and RYDER, J., concur.